DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment, filed on August 24, 2022, has been entered and acknowledged by the Examiner. 
	Claims 1-6 are pending in the instant application.

Allowable Subject Matter
Claims 1-6 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to said intermediate inner surface presenting a conductive inner diameter extending across and perpendicular to said center axis; said conductive inner diameter being less than said insulator outer diameter along a portion of said insulator located between said lower ledge and said insulator nose end; said intermediate part being disposed between said insulator upper end and said lower ledge; and said intermediate part being formed of a metal containing at least one of nickel, cobalt, iron, copper, tin, zinc, silver, and gold, or the intermediate part being glass or ceramic based and including at least one of nickel, cobalt, iron, copper, tin, zinc, silver, and gold, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 3-4, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Regarding claim 2, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 2, and specifically comprising the limitation directed to disposing an intermediate part formed of an electrically conductive material between the insulator upper end and the lower ledge;19IG-42324-1 710240-8824 the intermediate part being formed of metal containing at least one of nickel, cobalt, iron, copper, tin, zinc, silver, and gold; or the intermediate part being glass or ceramic based and including at least one of nickel, cobalt, iron, copper, tin, zinc, silver, and gold such that the intermediate part is conductive; and disposing a shell formed of an electrically conductive material around the insulator , in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 5-6, the claims are allowable for the reasons given in claim 2 because of their dependency status from claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/ANNE M HINES/Primary Examiner, Art Unit 2879